Case 19-00187-TOM13   Doc 19    Filed 01/30/19 Entered 01/30/19 16:46:37   Desc Main
                               Document     Page 1 of 6
Case 19-00187-TOM13   Doc 19    Filed 01/30/19 Entered 01/30/19 16:46:37   Desc Main
                               Document     Page 2 of 6
Case 19-00187-TOM13   Doc 19    Filed 01/30/19 Entered 01/30/19 16:46:37   Desc Main
                               Document     Page 3 of 6
Case 19-00187-TOM13   Doc 19    Filed 01/30/19 Entered 01/30/19 16:46:37   Desc Main
                               Document     Page 4 of 6
Case 19-00187-TOM13   Doc 19    Filed 01/30/19 Entered 01/30/19 16:46:37   Desc Main
                               Document     Page 5 of 6
Case 19-00187-TOM13   Doc 19    Filed 01/30/19 Entered 01/30/19 16:46:37   Desc Main
                               Document     Page 6 of 6
